Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

SEAN P. HILGENDORF                                  GREGORY F. ZOELLER
South Bend, Indiana                                 Attorney General of Indiana

                                                    J.T. WHITEHEAD
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                                                                           Mar 06 2013, 8:30 am



                               IN THE
                     COURT OF APPEALS OF INDIANA

LEONARD BEATY,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 71A04-1107-CR-384
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                          The Honorable R.W. Chamblee, Jr., Judge
                               Cause No. 71D08-0911-FA-52



                                          March 6, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
        Leonard Beaty appeals his three convictions for class A felony child molesting,

arguing that the evidence is insufficient. In reviewing a claim of insufficient evidence, we do

not reweigh the evidence or judge the credibility of witnesses, and we consider only the

evidence that supports the verdict and the reasonable inferences arising therefrom. Krebs v.

State, 816 N.E.2d 469, 471 (Ind. Ct. App. 2004). We “will affirm the conviction if there is

probative evidence from which a reasonable jury could have found the defendant guilty

beyond a reasonable doubt.” Stewart v. State, 768 N.E.2d 433, 435 (Ind. 2002). “A victim’s

testimony, even if uncorroborated, is ordinarily sufficient to sustain a conviction for child

molesting.” Bowles v. State, 737 N.E.2d 1150, 1152 (Ind. 2000).

        The State charged Beaty with having sexual intercourse with his stepdaughter, M.P.,

during three separate time periods: on or between August 1, 2008, and March 1, 2009; on or

between March 2 and March 31, 2009; and on or between April 1 and July 1, 2009.1 Beaty

argues that the evidence is insufficient to establish that he had sex with M.P. and that he had

sex with M.P. during all three time periods.

        Our review of the record reveals that M.P. testified to the following. Beaty began

having sex with her shortly after her eleventh birthday on July 2, 2008. Beaty had sex with

her before her first period in November 2008 and continued to have sex with her after she

began her period. Beaty had sex with her at home and at a Motel 6. Beaty bought her a

pregnancy test, which indicated that she was pregnant. Beaty had sex with her three times a



        1
           Beaty was convicted pursuant to Indiana Code Section 35-42-4-3, which provides in relevant part
that a person at least twenty-one years of age who performs sexual intercourse with a child under fourteen years
of age commits class A felony child molesting

                                                       2
week until she learned that she was pregnant and continued to have sex with her after she

learned that she was pregnant, although it was less frequent. Sometime after M.P. learned

that she was pregnant, M.P.’s mother began to suspect that M.P. was pregnant. In July 2009,

after M.P. turned twelve, M.P.’s mother took her to the pediatrician for a pregnancy test, and

M.P. told her mother that Beaty had sex with her. Beaty stopped having sex with M.P. a

couple of days before she went with her mother to the pediatrician. M.P.’s testimony is

sufficient by itself to sustain Beaty’s convictions. See id.

       In addition, the State presented evidence of DNA testing that showed that there was a

99.998% probability that Beaty was the father of M.P.’s aborted fetus. Tr. at 197. The

doctor who performed M.P.’s abortion on August 1, 2009, testified that M.P. was twenty-one

to twenty-two weeks pregnant at the time of the procedure, which corroborates M.P.’s

testimony that Beaty was having sex with her in either the first or second time frame. Beaty’s

argument is merely an invitation to reweigh the evidence and judge witness credibility, which

we will not do. We conclude that there is sufficient evidence to sustain Beaty’s three

convictions for class A felony child molesting.

       Affirmed.

KIRSCH, J., and MATHIAS, J., concur.




                                              3